PER CURIAM.
We affirm the summary judgment entered in favor of Post-News week Stations of Florida, Inc., a/k/a WPLG-TV, CHANNEL 10, upon a holding that a truthful and accurate report of the outcome of judicial proceedings will not establish a media defendant’s liability. It is not libelous to restate prior accusations when winding up a news story. See Jamason v. Palm. Beach Newspapers, Inc., 450 So.2d 1130 (Fla. 4th DCA 1984); Applestein v. Knight Newspapers, Inc., 337 So.2d 1005 (Fla. 3d DCA 1976); see also Huszar v. Gross, 468 So.2d 512 (Fla. 1st DCA 1985).
Affirmed.
NESBITT and JORGENSON, JJ., concur.